         Case 4:21-cv-00264-ACA Document 54 Filed 06/24/21 Page 1 of 3                   FILED
                                                                                2021 Jun-24 AM 08:08
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT FOR
                 THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

CAROL GUY, as representative of the          )
ESTATE of STEVEN MULLINS,                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           ) Case No.: 4:21-cv-00264-SGC
                                             )
JEFFERSON DUNN, et al.                       )
                                             )
       Defendants.                           )


                         NOTICE OF APPEARANCE


       COMES NOW Robert F. Northcutt, of the law firm CAPELL & HOWARD,

P.C., and files his notice of appearance as counsel of record for Defendants Anthony

Brooks, Angelina Gordy, William Ragsdale, Antoine Price, Cynthia Caver and Perry

Wilson. Undersigned counsel requests that he be served with copies of all notices,

orders, reports, notices of hearings, motions and any and all papers and pleadings

filed in this matter.

       Respectfully submitted this 24th day of June 2021.


                                /s/ Robert F. Northcutt
                                ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                C. RICHARD HILL, JR. (ASB-0773-L72C)
                                JAMES N. WALTER, JR. (ASB-2722-R68J)
                                W. JACKSON BRITTON (ASB-8252-K46-Y)


                                         1
       Case 4:21-cv-00264-ACA Document 54 Filed 06/24/21 Page 2 of 3




                            Attorneys for Defendants Gwendolyn Givens,
                            Anthony Brooks, Gary Malone, Kevin White, Carla
                            Graham, Angelina Gordy, William Ragsdale,
                            Antoine Price, Neketris Estelle, Tanya Ary,
                            Cynthia Caver, Perry Wilson, and LaTonya Scott



OF COUNSEL:
CAPELL & HOWARD, P.C.
150 South Perry Street (36104)
P.O. Box 2069
Montgomery, AL 36102-2069
Telephone: (334) 241-8083
Facsimile:(334) 241-8283
Email: bob.northcutt@chlaw.com
       jimmy.walter@chlaw.com
       rick.hill@chlaw.com
       jackson.britton@chlaw.com




                                     2
        Case 4:21-cv-00264-ACA Document 54 Filed 06/24/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of June 2021, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record (and by U.S. Mail to non-CM/ECF
participants) as indicated below:

Ruth M. Brown                                 William R. Lunsford
Megan Pierce                                  Stephen C. Rogers
LOEVY & LOEVY                                 MAYNARD COOPER & GALE, PC
311 N. Aberdeen, 3rd Floor                    655 Gallatin Street
Chicago, IL 60607                             Huntsville, AL 35801
ruth@loevy.com                                blunsford@maynardcooper.com
megan@loevy.com                               srogers@maynardcooper.com

Anil A. Mujumdar
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35205
anil@dagneylaw.com



                                       /s/ Robert F. Northcutt
                                       OF COUNSEL




                                          3
